                  Case 2:18-bk-13697-SK                 Doc 57 Filed 10/30/18 Entered 10/30/18 16:17:23               Desc
                                                          Main Document Page 1 of 2


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550                             FILED & ENTERED
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350                                           OCT 30 2018
                       5   Attorneys for Creditor
                           TROJAN CAPITAL INVESTMENTS, LLC                                 CLERK U.S. BANKRUPTCY COURT
                                                                                           Central District of California
                       6                                                                   BY penning DEPUTY CLERK


                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                  10                                               LOS ANGELES DIVISION
                  11

                  12       In re:                                           Case No. 2:18-bk-13697-SK
                  13       ANA DURAN                                        Chapter Number: 13
                  14                                Debtor,                 ORDER GRANTING STIPULATION
                                                                            RESOLVING HEARING ON DEBTOR’S
                  15                                                        MOTION TO AVOID JUNIOR LIEN ON
                                                                            PRINCIPAL RESIDENCE
                  16
                                                                            DATE:       November 8, 2018
                  17                                                        TIME:       8:30 a.m.
                                                                            CTRM:       1575
                  18

                  19
                                    Having considered the stipulation between Debtor Ana Duran and Creditor Trojan Capital
                  20
                           Investments, LLC, by and through counsel, filed on October 24, 2018 as Docket No. 53 (the
                  21
                           “STIPULATION”), and good cause appearing,
                  22
                           ///
                  23
                           ///
                  24
                           ///
                  25
                           ///
                  26
                           ///
                  27

                  28
B URKE , W ILLIAMS &                                                              ORDER GRANTING STIPULATION RESOLVING HEARING ON
                           IRV #4816-6829-1193 v1
   S ORENS EN , LLP
  ATTO RNEY S AT LAW       06837-0108
                                                                          -1-     DEBTOR’S MOTION TO AVOID JUNIOR LIEN ON PRINCIPAL
     SANTA A NA                                                                   RESIDENCE
                  Case 2:18-bk-13697-SK             Doc 57 Filed 10/30/18 Entered 10/30/18 16:17:23                    Desc
                                                      Main Document Page 2 of 2


                       1            IT IS ORDERED THAT

                       2            The Stipulation is approved in its entirety, and the hearing on DEBTOR’S MOTION TO

                       3   AVOID JUNIOR LIEN ON PRINCIPAL RESIDENCE [Docket No. 20] (the “Motion”),

                       4   currently set to be heard on November 8, 2018, is off-calendar.

                       5            IT IS FURTHER ORDERED THAT

                       6            The Motion is DENIED with prejudice

                       7            IT IS SO ORDERED.

                       8                                                  ###

                       9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23
                           Date: October 30, 2018
                  24

                  25

                  26
                  27

                  28
B URKE , W ILLIAMS &                                                               ORDER GRANTING STIPULATION RESOLVING HEARING ON
                           IRV #4816-6829-1193 v1
   S ORENS EN , LLP
  ATTO RNEY S AT LAW       06837-0108
                                                                         -2-       DEBTOR’S MOTION TO AVOID JUNIOR LIEN ON PRINCIPAL
     SANTA A NA                                                                    RESIDENCE
